IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-70,875-01; 70,875-02; 70,875-03; 70,875-04



EX PARTE BILLY FITZGERALD JACKSON, Applicant






ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 007-1580-07; 007-1581-07; 007-1582-07-A; 007-1583-07 

				IN THE 7th DISTRICT COURT
FROM SMITH COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts
of theft under $1,500 and one count of evading arrest  and sentenced to 20 years' imprisonment for
each case.  He did not appeal his convictions. 
	We remanded these applications to the trial court for findings of fact and conclusions of law
regarding Applicant's claim that his plea was involuntary due to incorrect advice concerning the
range of punishment in his cases. The trial court responded with findings of fact and conclusions of
law finding, inter alia, that Applicant had a prior non-theft felony conviction for Delivery of a
Controlled Substance in Cause No. 1-86-633 dated July 6, 1989 from Smith County, Texas, and that
Applicant was convicted of three evading arrest charges in County Court of Law No. 2 of Smith
County, Texas on July 23, 2007 in Cause Nos. 002-83078-07, 002-83240-07, and 002-83241-07. The
Supplemental Record accompanying the findings did not contain judgments for any of these causes. 
	The trial court shall supplement the record with the judgments from the aforementioned
causes. 
	These applications will be held in abeyance until the trial court has supplemented the record
in accordance with this order.  The record shall be supplemented and returned to this Court within
90 days of this order.  Any extensions of time shall be obtained from this Court. 



Filed:  February 4, 2009
Do not publish